On January 11, 2007, the defendant was sentenced to twenty (20) years in the Montana State Prison for violation of the conditions of a suspended sentence, for the offense of Incest, a felony. Defendant will not be eligible for parole until he has completed Phase I and Phase II of the sexual offender treatment program. This sentence shall run consecutively to the sentence imposed in Ravalli County Cause No. DC-06-83.
On May 4, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Sasha Brownlee. The state was represented by Geoffrey Mahar, who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be waived.
Done in open Court this 4th day of May, 2007.
DATED this 22nd day of May, 2007.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.